Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 2 March 2022, in which claims 19, 34 have been amended, and claims 25, 26, 28, 35, 36, 38 have been cancelled, is acknowledged.
Claims 1-16, 18-21, 27, 29-34, 37, 39-44 are pending.
Claims 1-16, 18, 20, 21 are withdrawn, as being drawn to a non-elected invention.
Claims 19, 27, 29-34, 37, 39-44 are being examined herewith.
Response to arguments of 2 March 2022
In view of Applicant’s amendment of 2 March 2022, all the rejections to claims 25, 26, 28, 35, 36, 38 are herein withdrawn. Claims 25, 26, 28, 35, 36, 38 have been cancelled.
In view of Applicant’s amendment of 2 March 2022, the rejection of claims 19 and 25-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has clarified that the molar ratio of the compound of formula (I) and the compound of formula (II) follows the isobole plot in Figure 3.
In view of Applicant’s amendment of 2 March 2022, the rejection of claims 19 and 25-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description/new matter, is herein withdrawn. Applicant has amended independent claims 19, 34 to recite that the molar ratio of the compound of formula (I) and the compound of formula (II) follows the isobole plot in Figure 3.
In view of Applicant’s amendment of 2 March 2022, the rejection of claims 19, 25-30, 32, 33 under 35 U.S.C. 102(a)(1) over Contin, and the rejection of claims 19, 29, 43 under 35 U.S.C. 103 over Contin, are herein withdrawn. The molar ratio RUF/LTG in Contin is 1.075 (not on the isobole plot in Figure 3).
In view of Applicant’s amendment of 2 March 2022, the rejection of claims 19 and 25-42 under 35 U.S.C. 103 over Meier, in view of Ebrahimi, is herein withdrawn. Applicant has amended the claims to recite rufinamide as the compound of formula (I) and lamotrigine as the compound of formula (II) present in a molar ratio that follows the isobole plot in Figure 3. Applicant has shown synergy at a molar ratio of rufinamide and lamotrigine of 7:0.5 and a molar ratio of rufinamide and lamotrigine of 3.1:1 (Specification), and in several additional points (Supplemental Declaration of 2 March 2022) on the isobole plot in Figure 3.
Applicant’s arguments (Remarks of 2 March 2022, pages 20-23) against the rejection of claims 19 and 25-44 under 35 U.S.C. 103 over Brodie, in view of Ebrahimi, have been considered.
	The Supplemental Declaration under 37 C.F.R. 1.132 signed by Dr. Charles Dowling, submitted on 2 March 2022 (re-submitted on 14 March 2022) is acknowledged and considered.
	Dr. Dowling explains (points 7, 8) what an isobole is.
Dr. Dowling explains (point 9-10) that synergy between lamotrigine and rufinamide is demonstrated in Applicant’s Specification, pages 7-8, page 28, and Figure 3, isobole plot. 
Dr. Dowling presents additional data (point 14) demonstrating unexpected synergistic molar ratios between rufinamide and lamotrigine; the data is overlaid on Figure 3 to provide an isobole plot (point 15). Dr. Dowling indicates that, in his opinion, there are unexpected synergistic results across a range that follows the isobole plot in Figure 3 (point 16-18).
Dr. Dowling argues against each of the references by Brodie (point 22), Contin (point 23), Ebrahimi (point 24), Meier (point 25).
	Dr. Dowling argues (point 20) that none of the prior art cited Brodie, Contin, Ebrahimi and Meyer teach the limitations in the instant claims, and would not have motivated the POSITA to develop the subject matter of instant claims 19, 34 with reasonable expectation of success. Dr. Dowling argues (points 22-25) against individually against each of the references used in the rejections, and further argues (points 26-27) even if the art were considered in combination, the combination would not disclose the instantly claimed molar ratios or how to optimize a molar ratio to achieve synergistic results.
 	Dr. Dowling argues (points 28-30) that the full scope of the claims is supported by the written description of the Specification. 
The synergistic effect with the combination of RUF and LTG following the isobole in Figure 3, and the additional data below at point 15 of the Supplemental Declaration of 2 March 2022,
    PNG
    media_image1.png
    296
    422
    media_image1.png
    Greyscale
are acknowledged.
However, if one constructs a line of least squares best fit using the data provided, several points on the isobole plot correspond to known ratios of rufinamide / lamotrigine taught by Broadie and Ebrahimi (see rejection below).
Applicant argues (Remarks of 2 March 2022, page 22, last paragraph) that there is no disclosure in Brodie about when the antiepileptics are administered, thus the antiepileptic drugs are not in a single composition, combination therapy does not teach a composition of claim 19 or a single dosage form of claim 34 (page 23), Brodie does not motivate a POSITA to combine the daily amounts of rufinamide and lamotrigine in one composition (page 23), and there are side effects with the two drugs. In response, Brodie clearly teaches that rufinamide and lamotrigine were administered in combination to the patients. Brodie administers rufinamide tablets, which is a first formulation, in combination with lamotrigine (commercially available), as a second formulation. Applicant’s argument that there is no disclosure in Brodie about when the concomitants are administered, is not persuasive. Brodie clearly teaches the combination; the time of administration is not relevant; Brodie administers both drugs to a patient. Brodie teaches a combination comprising rufinamide and lamotrigine; combining the two therapeutic agents in one composition to be administered together is well within the skill of the artisan. Brodie clearly teaches a combination of rufinamide and lamotrigine; and Brodie also teaches the dose of rufinamide administered in the combination. Ebrahimi is used for the teaching of daily dose of lamotrigine used as anti-epilepsy/antiseizure medication, alone or in combination with other drugs. Applicant argues (page 23, last paragraph) that the references teach away from combining the two drugs in a composition because each of Brodie and Ebrahimi teach that there are side effects with administration of rufinamide and lamotrigine, thus a person of ordinary skill in the art would not have been motivated to combine these compounds. This argument is not persuasive because Brodie clearly teaches the combination of rufinamide and lamotrigine.


For all the reasons above, the rejection of the claims under 35 U.S.C. 103 over Brodie, in view of Ebrahimi, is herein maintained, and a modified rejection is made below, based on Applicant’s amendment of 2 March 2022.
	Applicant’s amendment of 2 March 2022 necessitated the following modified rejection.
Claims objection
Claims 19, 34 are objected to because the recitation “from <18:>0 to <0:<1.5” renders the claim confusing. The examiner understands that the molar ratio follows the isobole plot (without the end points that intersect the axis). Applicant is requested to clarify the claim.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 27, 29-34, 37, 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. (Epilepsia 2009, 50 (8), 1899-1909, cited in IDS), in view of Ebrahimi et al. (Iranian Journal of Neurology 2012, 11 (4), 162-163, cited in PTO-892 of 11 June 2020).
Brodie teaches (Table I, page 1903) a combination comprising a first formulation comprising rufinamide and a second formulation comprising lamotrigine, being administered to patients with seizures. Rufinamide and lamotrigine are compounds of instant claims 29, 39, 43, 44.
Rufinamide is a compound of instant formula (I) of claims 19, 34.
 Lamotrigine is a compound of formula (II) of claims 19, 34.
Rufinamide is administered as a tablet (page 1901, left column, first paragraph), as in instant claim 31, which comprises a pharmaceutically acceptable carrier, as in instant claims 30, 40.
Brodie teaches (page 1901, left column, first paragraph) administering rufinamide at 800 mg/day, in two divided doses of 400 mg each; the dosage of rufinamide is increased to 3200 mg/day (1600 mg/twice daily). 
Broadie teaches (page 1901, left column, first paragraph) titration of the daily dose of rufinamide under the supervision and at the discretion of the investigator to achieve a dosage to be used during the maintenance period; if the maintenance dosage was not tolerated (because of adverse effects AE), the dosage could be reduced by one 400 mg tablet per day.
Broadie also teaches (page 1902, right column, second paragraph) that most subjects reached the target dose of 3200 mg/day rufinamide; patients who did not reach the target of 3200 mg/day had maintenance doses ranging from 1200-2800 mg/day.
Thus, Broadie teaches administration of rufinamide to patients at 800 mg/day, 1200 mg-2800 mg/day (in multiples of 400 mg/tablet), or at 3200 mg/day. 
 	Brodie does not specifically teach the amount of lamotrigine administered daily to the patients in combination with rufinamide, as in the instant claims.
Brodie does not teach that the molar ratio of rufinamide to lamotrigine follows the isobole plot in Figure 3, as in the instant claims.
Broadie does not teach that the molar ratio of rufinamide to lamotrigine is from 14:1 (synonymous to 7:0.5) to 3.1:1, as in instant claims 43, 44.
Brodie does not specifically teach a composition or a single dosage form comprising rufinamide and lamotrigine in the ranges above, as in the instant claims.

Ebrahimi et al. (Iranian Journal of Neurology 2012, 11 (4), 162-163) teach that lamotrigine is an effective anti-epileptic drug, as monotherapy or as combination therapy (page 163, left column, second paragraph). Ebrahimi teaches administration of lamotrigine at 25-50 mg/day as a start dose with gradual increase to control seizure, for patients who needed more than 150 mg/day, lamotrigine was administered twice a day (page 162, right column, second paragraph). 
Ebrahimi does not specifically teach combination therapy with lamotrigine and rufinamide, as in the instant claims.

It would have been obvious for a person of ordinary skill in the art to use the teachings of Brodie and Ebrahimi to arrive at the instant invention. The person of ordinary skill in the art would have used the dosage of lamotrigine taught by Ebrahimi in the combination with rufinamide taught by Brodie, because Ebrahimi teaches said dosage of lamotrigine anti-epileptic as part of combination therapy. Since Brodie teaches a combination of rufinamide and lamotrigine to treat seizure/epilepsy, and Brodie teaches administration of rufinamide to patients at 800 mg/day, 1200 mg-2800 mg/day (in multiples of 400 mg/tablet), or at 3200 mg/day, and Ebrahimi teaches 25 mg, 50 mg, or 150 mg daily lamotrigine as combination therapy to treat epilepsy, the person of ordinary skill would have used the daily amounts of lamotrigine taught by Ebrahimi in the combination taught by Brodie, with the expectation that the resulting combination is effective to treat epilepsy. 
The person of ordinary skill in the art would have calculated the molar ratio of rufinamide to lamotrigine corresponding to such combination therapy as follows:
For patients with maintenance dose RUF 1200 mg/day (Broadie) in combination with 25mg, 50 mg, up to 150 mg lamotrigine (Ebrahimi): 
(1200 mg/238.19 g/mol RUF) / (25 mg/256.091 g/mol LTG) = 51.6 / 1
(1200 mg/238.19 g/mol RUF) / (50 mg/256.091 g/mol LTG) = 25.8 / 1
(1200 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 8.6 / 1
For patients with maintenance dose RUF 1200 mg + 400 mg (one tablet) = 1600 mg/day (Broadie) in combination with 25mg, 50 mg, up to 150 mg lamotrigine (Ebrahimi): 
(1600 mg/238.19 g/mol RUF) / (25 mg/256.091 g/mol LTG) = 68.8 /1
(1600 mg/238.19 g/mol RUF) / (50 mg/256.091 g/mol LTG) = 34.3 / 1
(1600 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 11.4 / 1
For patients with maintenance dose RUF 1200 mg + 2 x400 mg (two tablets) = 2000 mg/day (Broadie) in combination with 25mg, 50 mg, up to 150 mg lamotrigine (Ebrahimi): 
(2000 mg/238.19 g/mol RUF) / (25 mg/256.091 g/mol LTG) = 86 / 1
(2000 mg/238.19 g/mol RUF) / (50 mg/256.091 g/mol LTG) = 43 / 1
(2000 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 14.3 / 1
For patients with maintenance dose RUF 1200 mg + 3 x400 mg (3 tablets) = 2400 mg/day (Broadie) in combination with 25mg, 50 mg, up to 150 mg lamotrigine (Ebrahimi): 
(2400 mg/238.19 g/mol RUF) / (25 mg/256.091 g/mol LTG) = 103.2 / 1
(2400 mg/238.19 g/mol RUF) / (50 mg/256.091 g/mol LTG) = 51.6 / 1
(2400 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 17.2 / 1
For patients with maintenance dose RUF 1200 mg + 4 x400 mg (4 tablets) = 2800 mg/day (Broadie) in combination with 25mg, 50 mg, up to 150 mg lamotrigine (Ebrahimi): 
(2800 mg/238.19 g/mol RUF) / (25 mg/256.091 g/mol LTG) = 120.4 / 1
(2800 mg/238.19 g/mol RUF) / (50 mg/256.091 g/mol LTG) = 60.2 / 1
(2800 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 20.1 / 1
For patients with target maintenance dose RUF 3200 mg/day (Broadie) in combination with 25mg, 50 mg, up to 150 mg lamotrigine (Ebrahimi): 
(3200 mg/238.19 g/mol RUF) / (25 mg/256.091 g/mol LTG) = 137.6 / 1
(3200 mg/238.19 g/mol RUF) / (50 mg/256.091 g/mol LTG) = 68.8 / 1
(3200 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 22.9 / 1
The examiner notes that some of these molar ratios (in bold) follow the isobole plot in Figure 3. 
For example, RUF 1200 mg/day (Broadie) in combination with 25mg, 50 mg, up to 150 mg lamotrigine (Ebrahimi): 
 (1200 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 8.6 / 1 isobole plot (0.62, 5.32)
(1600 mg/238.19 g/mol RUF) / (150 mg/256.091 g/mol LTG) = 11.4 / 1 isobole plot (0.53, 6.1)
Combination therapy with RUF 1200 mg/day, or 1600 mg/day (Broadie) in combination with 150 mg lamotrigine (Ebrahimi) corresponds to molar ratio of rufinamide to lamotrigine within the range in instant claims 43, 44. 
Furthermore, combination therapy with RUF 2000 mg/day (Broadie) in combination with 150 mg lamotrigine (Ebrahimi) corresponds to molar ratio of rufinamide to lamotrigine very close (14.3 / 1 vs. 14 /1 ) to the upper limit of the range in instant claims 43, 44. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
It would have been obvious for a person of ordinary skill in the art to combine lamotrigine and rufinamide in the amounts above into a pharmaceutical composition, or into a single dosage form, because Brodie teaches combination therapy using rufinamide tablets and lamotrigine administered to treat epilepsy/seizure, and Ebrahimin teaches lamotrigine used in combination therapy. Preparing a composition by mixing the tablets of rufinamide and lamotrigine being co-administered, or by crushing the tablets and adding water or juice or another pharmaceutical carrier, is well within the skill of the artisan.
Since Brodie teaches a combination of rufinamide and lamotrigine to treat seizure/epilepsy, and Brodie teaches 1200 – 2800 mg/day or target dose 3200 mg/day of rufinamide administered in the method of treatment, and Ebrahimi teaches 25 mg, 50 mg, or 150 mg daily lamotrigine as combination therapy to treat epilepsy, the person of ordinary skill would have used the daily amounts of lamotrigine taught by Ebrahimi in combination with the amounts of rufinamide taught by Brodie, and would have prepared a composition by mixing the tablets of rufinamide and lamotrigine being co-administered, with the expectation that the resulting combination is effective to treat epilepsy. 
As such, claims 19, 27, 29-34, 37, 39-44 are rejected as prima facie obvious. 

Conclusion
Claims 19, 27, 29-34, 37, 39-44 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627